Citation Nr: 1641062	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for dental disorder manifested by bruxism.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for postoperative left knee disability prior to May 13, 2015. 

7.  Entitlement to a rating in excess of 30 percent for residuals of a total left knee replacement from July 1, 2016, exclusive of the period of a 100 percent rating from May 13, 2015 to July 1, 2016.

8.  Entitlement to an initial compensable rating for hypertension.

9.  Entitlement to an initial compensable rating for residuals of right (major) elbow fracture/dislocation.

10.  Entitlement to an initial compensable rating for left carpal tunnel syndrome prior to October 22, 2012 and in excess of 20 percent from October 22, 2012. 

11.  Entitlement to an initial compensable rating for right carpal tunnel syndrome prior to October 22, 2012, and in excess of 30 percent from October 22, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to May 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2011, the RO denied service connection for obstructive sleep apnea.  The Veteran expressed timely disagreement, and the RO issued a statement of the case in June 2014.  The Veteran did not perfect an appeal.  Therefore, the issue is not before the Board. 

In August 2012, the Board granted service connection for bilateral pes planus, right ankle disability, and recurrent kidney stones; denied service connection for herpes zoster infection; and remanded the remaining claims for further development.   

In February 2013, the RO granted service connection for right ear hearing loss; therefore, this issue is no longer on appeal.  The RO also granted increased ratings of 30 percent and 20 percent for right and left carpal tunnel syndrome respectively, effective October 22, 2012.  The issues remain on appeal because the Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 2015, the RO granted service connection for residuals of a left knee arthroplasty (replacing service connection and a 10 percent rating for ligament repair of the left knee) and assigned a 100 percent rating and special monthly compensation, effective May 13, 2015 to May 31, 2016, and a 30 percent rating, effective July 1, 2016.

Additionally, the Board recognizes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Effective February 29, 2012, however, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines the veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to the following: whether the veteran has former Prisoner of War status; whether the veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469  (Jan. 30, 2012); 38 C.F.R. § 3.381 (a) (2015).  VA's policy on evaluating claims seeking service connection for a dental condition for treatment purposes is clear.  No further action on this issue is warranted by the Board.  Rather, this matter is referred to the AOJ for appropriate action. 

In addition to a paper claims file, the Veterans Benefits Management System and Virtual VA paperless claims processing system contain additional procedural and adjudicative documents, briefs, and VA outpatient treatment records that have been considered.  

The issues of service connection for a right hand disorder and for higher ratings for left knee disability and right elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and probative evidence of a disorder of the left hand separate from service-connected carpal tunnel syndrome at any time during the period of the appeal.  

2.  Mild degenerative disease of the right knee first manifested greater than one year after active service and is not caused or aggravated by any aspect of service including knee sprains in 1981-82 or caused or aggravated by service-connected left knee disorder.  

3.  The Veteran's bruxism has resulted in mild to more severe tooth wear but not loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.

4.  The Veteran's left ear hearing loss first manifested during active service as measured in March 2005 with puretone thresholds above 26 decibels at three test frequencies and continued after service as measured in October 2012 VA test when speech recognition was less than 94 percent.   

5.   Resolving all doubt in favor of the Veteran, his service-connected hypertension results in diastolic pressure predominantly 100 mmHg or more, and systolic pressure predominantly 160 mmHg or more; he requires continuous medication for control.  

6.  Prior to October 22, 2012, the Veteran's bilateral carpal tunnel syndrome manifested as tenderness, discomfort, and stiffness of the wrists that required the use of braces; grip strength after a period of therapy was normal; and the bilateral carpal tunnel syndrome manifested as mild incomplete paralysis of the median nerve distribution. 

7.  From October 22, 2012, the Veteran's bilateral carpal tunnel syndrome manifests as moderate incomplete paralysis of the median nerve distribution.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hand disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for right knee disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2015).  

3.  The criteria for service connection for dental disorder manifesting as mild to more severe tooth wear due to bruxism are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2015).  

4.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3,385 (2015).  

5.  The criteria for an initial rating of 10 percent, but not higher, for service-connected hypertension are met for the entire period of the appeal.  38 U.S.C.A. 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).
 
6.  The criteria for a rating of 10 percent, but not higher, for left carpal tunnel syndrome prior to October 22, 2012 are met.  38 U.S.C.A. 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2015). 

7.  The criteria for a rating in excess of 20 percent for left carpal tunnel syndrome from October 22, 2012 are not met.  38 U.S.C.A. 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2015). 

8.  The criteria for a rating of 10 percent, but not higher, for right carpal tunnel syndrome prior to October 22, 2012 are met.  38 U.S.C.A. 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2015). 

9.  The criteria for a rating in excess of 30 percent for right carpal tunnel syndrome from October 22, 2012 are not met.  38 U.S.C.A. 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Veteran submitted all claims as part of the Benefits Delivery at Discharge Program.  In March 2005, the RO provided timely notice that met the requirements for claims for service connection except that the notice did not explain the method for assigning ratings and effective dates should service connection be awarded.  The Appeals Management Center (AMC) provided a complete notice in February 2009 followed by readjudication of the remaining claims for service connection in supplemental statements of the case in February and March 2013 with an opportunity to respond.  For the appeal for higher initial ratings, no additional notice is required for downstream issues.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

The file contains the Veteran's service personnel and treatment records, VA inpatient and outpatient treatment records through January 2013, submitted records of private medical care, and the reports of VA examinations in May 2005 and September, October, and December 2012.  In August 2012, the Board remanded the claims to notify the Veteran of the opportunity to identify sources of relevant medical care and to obtain VA examinations.  The AMC provided adequate notice in February 2009, and VA examinations were performed.  The adequacy of examinations is addressed below, and to the extent that the examinations are found adequate, the Board finds that there has been substantial compliance with its remand instructions.   See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claims based on the evidence that is of record.

II Service Connection

The Veteran served as a U.S. Air Force personnel specialist and retired at the rank of Master Sergeant.  He contended in his pre-discharge claim that the disorders on appeal first manifested or were caused or aggravated by active service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and organic diseases of the nervous system are among those diseases for which the presumption and continuity of symptoms are available.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right and Left Hand Disorders

Service personnel records show that the Veteran's military occupation was personnel specialist.  It is reasonable that this occupation included frequent and prolonged use of a typewriter or computer keyboard.  However, service treatment records are silent for any injury or treatment of the hands and fingers until November 2004 when the Veteran completed a medical history questionnaire and noted that he had broken the radius of his right hand in September 2001.  He noted that after using a computer for 25 years, he experienced wrist pain and difficulty holding objects with his hands.  In February 2005, the Veteran sought treatment for chronic right wrist pain, swelling, and numbness of the fingers for the previous four months.  A clinician proved wrist braces and massage therapy.  In March 2005, an occupational therapist diagnosed bilateral carpal tunnel syndrome and possible tendonitis of the external digitorum.  The therapist advised continued use of wrist braces and exercises to improve wrist and grip strength.  

The Veteran's March 2005 claim was for service connection for widespread arthritis of multiple joints including both hands.  

In a May 2005 pre-discharge VA general medical examination, a physician noted the nature of the claim for service connection and that the Veteran was right handed.  On examination, the physician noted no evidence of widespread arthritis of both hands.  Although there was some tenderness of the wrists, bilateral grip strength was normal.  

The Veteran submitted multiple records of private medical care dating from June 2006 through January 2010.  All are silent for any symptoms, diagnoses or treatment of the hands.  In October 2009, the Veteran underwent a series of electrodiagnostic studies that showed mild medial nerve compression in both wrists but no evidence of peripheral neuropathy.  Records of VA outpatient care from January 2010 through January 2013 are silent for any symptoms, diagnoses, or treatment for disorders of the hands.  The Veteran has not reported any further treatment for his hands.  

In August 2012, the Board remanded the claim, in part, to obtain an orthopedic and neurological examination of the hands.  

In September 2012, a VA orthopedic physician noted a review of the claims file and the previous diagnosis of bilateral carpal tunnel syndrome.  The Veteran reported that he performed heavy labor in service but denied any traumatic injuries of the hands after service.  He reported current bilateral hand paresthesia in the median nerve distribution that interfered with sleep and driving an automobile.  The Veteran did not report any other hand symptoms.  Examination of both hands including range of motion of the fingers and grip strength was normal with no tenderness or pain on the soft tissue of either hand, thumb, or fingers.  The physician noted no functional loss of either hand.  The physician did not obtain X-rays.  Without explanation, the physician diagnosed degenerative joint disease of the right metacarpophalangeal joint but did not specify which fingers were affected, the symptoms associated with the diagnosis, or the basis for the diagnosis.  The physician found that the degenerative joint disease was caused by the heavy labor but was not secondary to carpal tunnel syndrome. 

In October 2012, another VA physician performed a neurological examination of the wrists and hands.  The physician noted the Veteran's report of constant moderate pain, numbness, and difficulty writing and gripping objects with his hands.  The physician noted the previous diagnosis of bilateral carpal tunnel syndrome but inconsistently found no abnormalities of the radial, medial, or ulnar nerve systems.  Sensation was normal in both hands.  Grip strength was slightly reduced on the right and moderately reduced on the left.  The physician did not alter the diagnosis and found that the current level of severity was moderate without further explanation. 

The Board finds that the VA examinations of the left hand in 2005 and 2012 are adequate because they involved consideration of the Veteran's reports of his symptoms, history of previous diagnoses and treatment, and a clinical examination.  Although the examinations did not include X-rays, the determination of whether imaging studies are necessary to render a valid diagnosis is a judgment of the qualified medical examiner.  

The Board finds that service connection for a left hand disorder, separate from service-connected carpal tunnel syndrome, also diagnosed as peripheral neuropathy, is not warranted.  Carpal tunnel syndrome is a complex of symptoms resulting from compression of the median nerve in the carpal tunnel of the wrist with pain, burning, and tingling paresthesias in the fingers and hands.  Dorland's Illustrated Medical Dictionary, 1812 (30th ed., 2003).   The Veteran has been awarded service-connection for bilateral carpal tunnel syndrome.  To the extent that the Veteran experiences neurological deficits of the hands and fingers, these have been attributed to the neurological disorder, and these symptoms are contemplated by appropriate ratings and are addressed below.  

Service connection for other deficits of the left hand including arthritis is not warranted because there is no competent and probative evidence of a disability at any time during the period of the appeal.  There is no diagnosis of a chronic disorder or loss of function of the left hand attributable to a non-neurological disorder.  Therefore, the first element of service connection is not met. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For reasons provided below, the Board finds that the September 2012 VA examination of the right hand is not adequate, and the claim is addressed in the remand section below. 

Right Knee Disorder

Service treatment records show that the Veteran sought treatment in May 1981 for a twisting injury to the right knee after performing a split while roller skating.  A clinician diagnosed a muscle strain and prescribed whirlpool therapy.   The Veteran sustained another right knee sprain in March 1982.  An X-ray was normal.  A physician diagnosed slight tendinitis and prescribed a splint, moist heat, and muscle relaxant medication.  The Veteran completed more than 20 years of military service and did not report recurrent right knee symptoms in November 2004 and February 2005 medical history questionnaires. 

In a May 2005 pre-discharge VA general medical examination, the Veteran reported a history of right knee pain since 2002 and a previous diagnosis of chondromalacia patellae with degenerative joint disease of the right knee.  On examination, the physician noted no instability or tenderness and a full range of pain free motion.  The physician found no evidence of widespread arthritis including in the right knee. 

In May 2006, a private orthopedic physician noted the Veteran's report of right knee pain and the feeling that the knee might "give out."  He reported no history of a specific injury.  On examination, the physician noted some medial joint line tenderness but a normal range of motion.  A test for meniscus tears was "a little uncomfortable."  The physician initially diagnosed internal derangement of the right knee but ordered an imaging study which showed only small joint effusion.  In June 2006, the physician evaluated this magnetic resonance image of the right knee as normal with no significant abnormalities and no evidence of a meniscal tear or other internal derangement.  The Veteran submitted additional records of orthopedic care in 2009 that addressed the ankles and left knee but are silent for any treatment of the right knee.  

VA outpatient treatment records from November 2010 to January 2013 are silent for any symptoms, diagnoses, or treatment of the right knee. 

In September 2012, a VA orthopedic physician noted a review of the claims file and the Veteran's report of a previous diagnosis of degenerative joint disease of the right knee and having received three injections as treatment.   The Veteran reported that the knee was "doing well" without the need for support devices.  Range of motion of the right knee was normal and pain free.  Muscle strength and stability tests were normal.  The physician noted that imaging studies of the right knee showed degenerative arthritis, but evidence of these studies is not of record.  The physician diagnosed mild degenerative joint disease but found that the disorder was not caused or aggravated by any aspect of service or by the service-connected left knee.  The physician noted that this disorder was common in the Veteran's age group.  The physician also noted that he was not aware of any peer-reviewed medical literature that supported the development of right knee arthritis by the left knee in this Veteran.  

The Board finds that service connection for right knee disorder, diagnosed as mild degenerative joint disease, is not warranted on a direct, presumptive, or secondary basis.   Notwithstanding the absence of a record of any previous diagnosis, imaging studies, outpatient treatment, or abnormalities noted during the examination, the Board will accept the competent diagnosis made by the VA orthopedic physician in September 2012.  The Board finds that this examination is adequate because the examiner reviewed the record, considered the Veteran's reported history and current symptoms, performed a detailed clinical examination, and referred to imaging studies, even though specific results of the studies are not of record.  As this competent examiner noted a current diagnosis of a right knee disorder, the first element of service connection is met. 

The Board acknowledges the two incidents of right knee sprain in service in 1981 and 1982 but notes that the muscle strains resolved with no further treatment or injury for more than 20 years of active service.  Right knee abnormalities were not noted during the 2005 pre-discharge VA examination.  Although the Veteran displayed symptoms of tenderness, pain, and feelings of instability in May 2006, a complete investigation, including an imaging study, by his private physician determined that there were no significant abnormalities at that time.  Records of outpatient care from 2009 through 2012 were silent for any right knee abnormalities.  Therefore, the Board finds that the mild degenerative disease was first diagnosed by the VA orthopedic physician in September 2012, more than one year after active service.  The Board places probative weight on his opinion that the mild degenerative disease was caused by aging and not by any injury or other aspect of service.  This is the only competent opinion of record. 

The Board considered whether service connection for the right knee is warranted as secondary to the service-connected left knee.  In regard to the 2012 VA examiner's statement that he was unaware of peer-reviewed studies supporting the development of arthritis in one knee because of a disability of the opposite knee, the Board reasonably infers from the context of the finding that the examiner was referring to the arthritis disease process and not the frequently argued theory of aggravation of a joint by favoring its use over the opposite side disability.  In this case, the Veteran did not report overuse of the right knee or use of support devices that may have placed a greater functional burden on the right knee.  In view of the nature and circumstances of this particular case, the Board finds that the 2012 VA orthopedic physician's opinion is adequate to show that service-connection on a secondary basis is not warranted.  Indeed, the VA examiner essentially indicated that the arthritis was consistent with aging which is not consistent with degenerative changes beyond the normal progression associated with aggravation.  In so finding the above, the Board placed more probative value on the medical opinion than the lay evidence due to the examiner's medical knowledge, training, and experience in evaluating knee disabilities and assessing the etiology of degenerative processes affecting the knee.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dental Disorder

Bruxism is involuntary, nonfunctional, rhythmic or spasmodic gnashing, grinding, and clenching of teeth, usually during sleep, sometimes leading to occlusal trauma.  
Dorland's Illustrated Medical Dictionary, 257 (30th ed., 2003).  

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2015). These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a) (2015).

Service dental records show that a dentist advised the Veteran in July 1983 to have his third molars extracted.  The dentist noted that the Veteran agreed to the procedure, but it is not clear in the records that it was performed because subsequent examination records do not show missing third molars.  Otherwise, the Veteran received routine periodic care for decay.  In December 1991, the Veteran sustained a cracked tooth and filling while eating.  The tooth was satisfactorily repaired.  The records are silent for any report by the Veteran of grinding of teeth or observation by dentists of occlusal trauma.  However, in a February 2005 medical history questionnaire, the Veteran reported that he experienced grinding of teeth.  

In a May 2005 pre-discharge VA examination, a physician noted the Veteran's report of a previous diagnosis of bruxism but that he was not currently receiving dental care.  The physician noted no gross abnormality of the oral cavity. 

The Veteran did not identify any source of post-service private dental care.  

In August 2012, the Board remanded the claim to obtain current VA outpatient treatment record and a VA examination. 

The Veteran received periodic VA clinic dental care from November 2010 to April 2012.  Treatment included extraction and placement of an implant and crown for tooth number 5 starting in February 2011.  In July 2011, a VA prosthodontist noted the Veteran's report that his wife observed his grinding of teeth at night and that he experienced occasional headache and hypersensitivity of teeth because of the grinding.  On examination, the dentist noted generalized mild wear facets with localized more severe wear on molars.  There were major occlusal interferences noted on protrusive and excursive movements.  The dentist prescribed an occlusion adjustment appliance and biofeedback techniques.  The appliance required adjustment in late 2011.   The Veteran reported relief from symptoms caused by his bite with the use of the appliance.  

In December 2012, a VA dentist noted a review of the claims file but noted that military dental records were not available at that time.  However, the claims file did contain military dental records, noted as received by the RO in June 2011.  The dentist noted the previous VA diagnosis of nocturnal bruxism and the Veteran's report of tooth grinding for the past 12 years but with no treatment for this disorder while in service.  The Veteran also reported awakening with headaches and sore jaw muscles that were not present at the time of the examination.  Dental imaging showed minimal evidence of facet wear.  The dentist noted several occlusal findings with cross- and over-bite but no missing teeth or other abnormalities that would interfere with proper mastication.  The dentist found that the bruxism that started in service caused the current minimum wear.  However, in a January 2013 addendum, the dentist noted that after he reviewed the claims file, he could not find a diagnosis of bruxism during service.  Moreover, he noted that the Veteran was advised to have third molars removed but declined that treatment.  The dentist did not change his finding that there was some minimal evidence of facet wear. 

While there is a competent diagnosis of tooth wear caused by teeth grinding, the Veteran's bruxism ultimately has not resulted in a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  Thus, the Veteran does not have a disability subject to compensation.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2015).  Therefore, service connection for bruxism is not warranted.  

Left Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

Although the Veteran was stationed at Air Force bases throughout his career, his occupation as a personnel specialist does not suggest regular exposure to high levels of aircraft or weapons noise.  The Veteran was deployed to Saudi Arabia in support of Operation Desert Storm, but there is no evidence of participation in combat action.  However, in March 2005, a military audiometric test showed puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz as 30, 25, 35, 35, and 35 decibels respectively.  Speech recognition score was 100 percent presented at 65 decibels.  

In a pre-discharge VA audiometric examination in May 2005, a VA audiologist did not review the claims file but noted the Veteran's report of noise exposure to combat operations in Southwest Asia and from aircraft operations on flight lines. The Veteran reported difficulty hearing soft speech.  Organic ear function was normal.  Testing showed puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz as 25, 15, 25, 25, and 30 decibels respectively.  Speech recognition score was 96 percent.  The VA audiologist diagnosed normal hearing acuity at all frequencies except mild sensorineural hearing loss at 4000 Hz, and found that the hearing loss was likely the result of the Veteran's reported acoustic trauma.  

In August 2005, the RO denied service connection for bilateral hearing loss, citing only the May 2005 examination results.  

In October 2009, a private audiologist noted the Veteran's report of a significant history of military noise exposure and that he sensed a gradual degradation of hearing acuity that seemed "muffled."  Testing showed puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz as 25, 15, 15, 25, and 30 decibels respectively.  Speech recognition score was 80 percent when presented at 60 decibels and 100 percent when presented at 80 decibels.   

In August 2012, the Board remanded the claim to obtain a current VA examination. 
In October 2012, a VA audiologist noted a review of the claims file and the Veteran's report of difficulty hearing his wife's conversation and operating his television at high volume.  Testing showed puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz as 25, 15, 15, 20, and 20 decibels respectively.  Speech recognition score was 88 percent.  The audiologist found that the current mild sensorineural hearing loss did manifest during service because the March 2005 military examination also showed mild hearing loss consistent with the current test results.    

The Board finds that service connection for left ear hearing loss is warranted.  Audiometric testing in March and May 2005 was not consistent but the earlier test did show hearing acuity deficit that met the VA criteria for disability because puretone thresholds were above 26 decibels at three test frequencies.  Although thresholds were lower during the October 2009 private test, speech recognition at the same presentation level as used during service had degraded to 80 percent.  Finally, the criteria for disability were met in the October 2012 VA test because speech recognition was 88 percent.   The Board need not address the credibility of the Veteran's reported exposure to high noise levels from combat or aircraft operations because there is sufficient evidence of a left ear hearing deficit during service that continued after service.   Service connection for left ear hearing loss is granted.

III.  Increased Ratings
 
The Veteran contended that his service connected disabilities on appeal are more severe than are contemplated in the initial ratings.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Since the Veteran timely appealed the rating initially assigned for his disabilities, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 2016 WL 3591858 (July 16, 2016).  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015).

Before the Board can rely on medical examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  A VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation. The duty to assist does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).   Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim.  See 38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

Hereafter, all blood pressure measurements will be expressed as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).
 
Hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 10 percent rating where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control. A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A 40 percent rating requires diastolic pressure predominantly 120 or more. A 60 percent rating requires diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records show that the Veteran's blood pressure was measured occasionally concurrent with outpatient treatment or physical examinations and were predominantly less than 140/90 with no diagnosis or medication for hypertension.  However, in February 2005, measurements were obtained twice per day over a five day period.  Individual measurements varied from 138 to 169 systolic and 66 to 101 diastolic pressure.  The average over the entire set of measurements was 150/90.   Clinicians diagnosed hypertension, and the Veteran reported in a concurrent history questionnaire that he was using oral medication.  During a May 2005 pre-discharge VA general medical examination, a physician noted the Veteran's report of the recent diagnosis of hypertension and use of oral medication.  Blood pressure measurements were 165/92, 138/87, and 139/90.  

In August 2005, the RO granted service connection and a noncompensable rating, effective the day following retirement from active service. 

In August 2009, the Veteran submitted a memorandum from his private physician who noted blood pressure measurements on three occasions, once in April and twice in June 2009 of 134/101, 145/100, and 152/101.  The physician did not explain further whether he was reporting consistent or isolated measurements and did not provide clinical outpatient records.  

VA outpatient treatment records from November 2010 to April 2012 show that hypertension was well controlled with measurements predominantly less than 140/90 except one measurement of 158/96 obtained during an August 2011 VA examination for sleep apnea. 

In September 2012, a VA clinician noted a review of the claims file including the diagnosis in service and use of medication since service.  The Veteran reported that he had been diagnosed with hypertension and prescribed medication since the year 2000.  Blood pressure measurements were 100/95, 150/95, and 160/100.   

The private physician in 2009 obtained three measurements with diastolic pressure at 100 or 101 and the VA examiner obtained one of three measurements of diastolic pressure at 100 and systolic pressure of 160.  Service treatment records showed that in February 2005, measurements were obtained twice per day over a five day period which varied from 138 to 169 systolic pressure and 66 to 101 diastolic pressure.  Given the foregoing, the Board finds that the Veteran's hypertension probably more nearly approximates a disability manifested by diastolic pressure predominantly 100 or more, and systolic pressure predominantly 160 or more.  The Veteran has used medication for control of his hypertension consistently since service.  Accordingly, the Board finds that the Veteran is entitled to a higher initial rating of 10 percent, but no more, for the entire appeal period. 

Right and Left Carpal Tunnel Syndrome

Service personnel records show that the Veteran's military occupation was consistent with prolonged use of a typewriter or computer keyboard.  In February 2005, the Veteran sought treatment for chronic right wrist pain and numbness of the fingers that he had experienced for the past four months.  In March 2005, a therapist noted the Veteran's report of dorsal pain on the right wrist and generalized pain in both wrists and fingers and an inability to wear a ring on his finger.  The therapist noted limited ranges of motion of the wrists and reduced grip strength and diagnosed probable cumulative trauma/repetitive motion injury of the bilateral wrists from typing and computer work.  The therapist prescribed exercises and braces. 

In a May 2005 pre-discharge VA examination, a physician noted that the Veteran presented wearing bilateral wrist braces.  On examination, the physician noted some tenderness of the wrists on palpation but normal bilateral grip strength.  The physician did not note range of motion, perform a neurological examination, order neurological studies, or describe any particular functional deficits. 

In August 2005, the RO granted service connection for bilateral carpal tunnel syndrome and assigned noncompensable ratings, effective the day following retirement from active duty.  

In July 2006, a private physician noted the Veteran's report of a diagnosis of bilateral carpal tunnel syndrome during service and current symptoms of numbness in the median distribution of both hands. The physician noted that he intended to order electrodiagnostic studies, but none are of record in a reasonable time after that treatment encounter. 

On October 16, 2009, a physician documented the results of a bilateral needle electromyogram that was evaluated as consistent with mild medial nerve compression in both wrists with no current peripheral neuropathy.   

Records of VA outpatient care from November 2009 to January 2013 show that the Veteran was granted service connection for bilateral carpal tunnel syndrome but are silent for any symptoms, diagnoses, or treatment. 

In August 2012, the Board remanded the claim in part to obtain a current VA examination. 

On October 22, 2012, the Veteran underwent a VA neurological examination.  The examining physician noted the history of the diagnosis of bilateral carpal tunnel syndrome and the Veteran's report of moderate constant pain, paresthesias and numbness with difficulty writing and holding objects.  The physician did not acknowledge the results of the private electrodiagnostic testing performed in October 2009.  Wrist flexion and extension were normal but grip strength was mildly reduced on the right and moderately reduced on the left.  Sensation in the fingers was normal.  The physician diagnosed normal neurological response in the radial, medial, and ulnar nerve distribution groups. 

In February 2013, the RO granted increased ratings for carpal tunnel syndrome of 30 percent on the right and 20 percent on the left based on the October 22, 2012 Veteran's subjective reports of moderate symptoms. 

The Board finds that the October 2012 examination is adequate because the examiner considered the Veteran's history and reports of current symptoms.  Although the examiner did not acknowledge the previous electrodiagnostic studies and noted no wrist nerve distribution deficits, the examiner did find some loss of grip strength consistent with the Veteran's own reports of moderate symptoms for which the RO assigned appropriate ratings.  There is no lay or medical evidence of more severe dysfunction.  

The Board finds that an initial compensable rating of 10 percent for bilateral carpal tunnel syndrome prior to October 22, 2012 is warranted.  The Veteran reported tenderness, discomfort, and stiffness of the wrists that was diagnosed as carpal tunnel syndrome and required the use of braces; grip strength after a period of therapy was noted as normal in the May 2005 examination.  Some neurological numbness was reported by the Veteran in 2006, but not until October 16, 2009 was there competent clinical evidence of neurological deficits, evaluated as mild paresthesias in both medial distributions.  Crucially, no neurological examination  was conducted in connection with the May 2005 VA examination or prior to October 16, 2009.  An effective date for an increased rating, as well as for an initial rating or for staged ratings, is predicated on when the increase in the level of disability can be ascertained.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  The neurological examination that was finally conducted on October 16, 2009 appears to confirm the Veteran's earlier credible lay complaints.  Thus, the Veteran's rating should relate back.  Id.  Therefore, 10 percent ratings each for the right and left medial distribution was warranted and warranted prior to October 22, 2012 for the entire appeal period.  Higher ratings were not warranted until October 22, 2012 when the Veteran reported moderate symptoms, although the severity was not confirmed by the VA examiner.  Ratings higher than 30 percent on the right and 20 percent on the left are not warranted because the incomplete paralysis was not described by the Veteran or an examiner as severe.  The Veteran reported difficulty holding objects and writing but did not indicate that he could no longer manipulate a keyboard, perform activities of daily living, or drive an automobile.  In an April 2016 letter, a VA vocational rehabilitation counselor noted that that the Veteran was able to work as an adjunct professor at an educational institution.   

In summary, ratings of 10 percent each for the right and left side were warranted prior to October 22, 2012; and ratings in excess of 30 and 20 percent for the right and left side respectively are not warranted from October 22, 2012.  

Extra-schedular Consideration

For extra-schedular consideration, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no extra-schedular referral is required. 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In the second step of an inquiry into whether a claimant is entitled to extra-schedular rating, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the regional office or the Board of Veterans Appeals must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the extra-schedular regulation as "governing norms."  Id. 
   
When an analysis of the first two steps in an extra-schedular inquiry reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 38 C.F.R. § 3.321(b)(1).  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected bilateral carpal tunnel syndrome is primarily manifested by signs and symptoms such as pain and numbness which impairs his ability to grip objects and write.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The rating criteria also contemplate the level of disability caused by hypertension, which in this case is well-controlled with no functional effects. 

Given the variety of ways in which the rating schedule contemplates functional loss, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's bilateral carpal tunnel syndrome and hypertension because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  While the Veteran complained that his bilateral carpal tunnel interferes with his sleep, this is not an exceptional or unusual impact on his functioning, and the Veteran has not been diagnosed with a distinct chronic sleep disorder.  Moreover, an extra-schedular rating for the combined effects of the disabilities on appeal is not warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  As noted in an April 2016 VA vocational/rehabilitation program letter, the Veteran is able to work as an adjunct professor at an educational institution that suggests the ability to drive an automobile and continue to use a computer keyboard.  
  
Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedules are adequate to evaluate the Veteran's disability picture.  In turn, the Board need not proceed to consider the second factor, whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88   (1996).

  
ORDER

Service connection for a left hand disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for dental disorder manifested by bruxism is denied.

Service connection for left ear hearing loss is granted.

A rating of 10 percent, but not higher, for hypertension is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

A rating of 10 percent, but not higher, for left carpal tunnel syndrome prior to October 22, 2012 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits. 

A rating in excess of 20 percent for left carpal tunnel syndrome from October 22, 2012 is denied.  

A rating of 10 percent, but not higher, for right carpal tunnel syndrome prior to October 22, 2012 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

A rating in excess of 30 percent for right carpal tunnel syndrome from October 22, 2012 is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim for service connection for a right hand disorder, in August 2012, the Board remanded the claim, in part, to obtain an orthopedic and neurological examination of the hands.  

In September 2012, a VA orthopedic physician noted a review of the claims file and the previous diagnosis of bilateral carpal tunnel syndrome.  The Veteran reported that he performed heavy labor in service but denied any traumatic injuries of the hands after service.  He reported current bilateral hand paresthesia in the median nerve distribution that interfered with sleep and driving an automobile.  The Veteran did not report any other hand symptoms.  Examination of both hands including range of motion of the fingers and grip strength was normal with no tenderness or pain on the soft tissue of either hand, thumb, or fingers.  The physician noted no functional loss of either hand.  The physician did not obtain X-rays.  Without explanation, the physician diagnosed degenerative joint disease of the right metacarpophalangeal joint but did not specify which fingers were affected, the symptoms associated with the diagnosis, or the basis for the diagnosis.  The physician found that the degenerative joint disease was caused by the heavy labor but was not secondary to carpal tunnel syndrome. 

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Here, the findings and diagnosis of right hand degenerative disease were inconsistent and incomplete.  The physician did not obtain imaging studies and noted no clinical abnormalities.  Nevertheless the physician diagnosed arthritis of an unspecified metacarpophalangeal joint and attributed the arthritis to the Veteran's report of heavy manual labor in service which is not consistent with the record of his service as a personnel specialist.   Although it is the decision of a competent medical practitioner whether imaging studies are necessary, diagnoses and findings must be supported by a rationale based on an accurate factual basis.  In this case, the Board finds that an additional examination, clarifying opinion, and rationale from this examiner, or from another qualified VA examiner, are necessary to decide this claim. 38 C.F.R. § 3.159 (2015). 

With respect to a rating for the left knee disorder following the placement of total knee prosthesis, the current rating was assigned without a post-surgical examination to determine the severity of the residual symptoms and knee function.  Therefore, an additional VA examination is necessary.  Also, in regard to the left knee disability and right elbow disability, a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Thus, the Veteran must be afforded VA examinations that comply with Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the identification and authorization to obtain records of private medical care following the placement of left knee prosthesis in May 2015.  Request all identified and authorized records and associate any records received with the electronic claims file.  

2.  Request all records of VA outpatient care since May 2015 and associate any records received with the claims file. 

3.  Then, schedule the Veteran for a VA examination of the residuals of a total left knee replacement and right elbow disability.  Provide the examiner access to the electronic claims file and the paper claims file (if not scanned to the electronic file).  Request that the examiner review the claims files and note the review in an examination report.  

Request that the examiner assess the current severity of the left knee disability, post placement of the prostheses, and the right elbow disability.  Describe all complaints, findings (noting if they are consistent with complaints reported), and associated functional limitations in detail.  If any tests or studies are deemed indicated, arrange for such to be completed.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, with the range of the opposite undamaged joint (right knee and left elbow).  If the right elbow cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

4.  Schedule the Veteran for a VA examination of the right hand.  Provide the examiner access to the electronic claims file and the paper claims file (if not scanned to the electronic file).  Request that the examiner review the claims files and note the review in an examination report.  Request that the examiner identify (by medical diagnosis) any right hand or individual finger disability found (separate from the carpal tunnel) and provide an opinion on whether any disability is at least as likely as not (a 50 % or better probability) caused or aggravated by activities in service consistent with the Veteran's occupation and reports or caused or aggravated by service-connected carpal tunnel syndrome.

The examiner must explain the rationale for the opinion. 

5.  Then readjudicate the claims for service connection for right hand disorder and for higher ratings for the left knee disability and right elbow disability.  The appeal should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


